FILED
                                                                            NOV 22 2010
                              NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



LUIS ENRIQUE GARCIA-PENA,                         No. 08-70165

               Petitioner,                        Agency No.      A078-911-767

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Luis Enrique Garcia-Pena, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from the immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009).

We deny the petition for review.

      We decline to consider the evidence petitioner attached to his opening brief

because our review is limited to the administrative record upon which the order of

removal is based. See 8 U.S.C. § 1252(b)(4)(A); Fisher v. INS, 79 F.3d 955, 963

(9th Cir. 1996) (en banc).

      Substantial evidence supports the agency’s determination that Garcia-Pena

failed to establish the demands for money and threats from gang members he

experienced were on account of a protected ground. See Barrios, 581 F.3d at 856

(the petitioner failed to establish a political or ideological opposition to gangs or

that the gang imputed any particular belief to him, and evidence supported the

conclusion the gang victimized him for economic and personal reasons).

Accordingly, because Garcia-Pena failed to demonstrate he was persecuted or fears

persecution on account of a protected ground, we deny the petition as to his asylum

and withholding of removal claims. See id.; Ochave v. INS, 254 F.3d 859, 865 (9th

Cir. 2001) (“Asylum generally is not available to victims of civil strife, unless they

are singled out on account of a protected ground.”).




                                            2                                     08-70165
      Garcia-Pena fails to raise any substantive challenge to the denial of his CAT

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not addressed in the argument portion of a brief are deemed waived).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-70165